952 So. 2d 1246 (2007)
Ronald PARLEE, Appellant,
v.
STATE of Florida, Appellee.
No. 5D06-4271.
District Court of Appeal of Florida, Fifth District.
April 5, 2007.
Ronald E. Parlee, Malone, pro se.
Bill McCollum, Attorney General, Tallahassee, and Carlos A. Ivanor, Jr., Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
The lower court's order, which summarily denied Appellant's Rule 3.850 motion, is reversed and this cause is remanded with directions that the trial court either grant an evidentiary hearing on Appellant's claims or attach portions of the record that conclusively refute each of Appellant's *1247 claims. McLin v. State, 827 So. 2d 948, 954 (Fla.2002).
REVERSED and REMANDED.
GRIFFIN, SAWAYA and TORPY, JJ., concur.